Citation Nr: 0611344	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for herniated lumbar 
discs, as secondary to service-connected disabilities of 
status post right pelvic fracture, with right total hip 
replacement.

2.  Entitlement to service connection for left total hip 
replacement, as secondary to service-connected disabilities 
of status post right pelvic fracture, with right total hip 
replacement.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied service connection for herniated lumbar 
discs and left total hip replacement, both as secondary to 
service-connected disabilities of status post right pelvic 
fracture, with right total hip replacement.  

The issue of herniated lumbar discs, as secondary to service-
connected disabilities of status post right pelvic fracture, 
with right total hip replacement is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence does not 
support a finding that left total hip replacement was 
proximately due to or the result of the service-connected 
status post right pelvic fracture, with right total hip 
replacement.  


CONCLUSION OF LAW

Left total hip replacement secondary to service-connected 
residuals of a right pelvic fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  
In this case, the veteran's claim was received in August 
2001.  In correspondence dated in November 2001, he was 
notified of the provisions of the Veterans' Claims Assistance 
Act (VCAA) as they pertain to the issue of direct service 
connection.  Correspondence dated in December 2002 notified 
the veteran of the provisions of VCAA with respect to 
secondary service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained as to this issue.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because of the decision rendered in this case, 
there has been substantial compliance with all pertinent VA 
law and regulations as stated above, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran contends that his left hip problems developed 
from overuse of his left leg because he had to compensate for 
the service connected right-pelvic fracture.

The Board finds the preponderance of evidence does not 
support a claim for service connection for left total hip 
replacement, as secondary to service-connected disabilities 
of status post right pelvic fracture, with right total hip 
replacement.  In this case, during service, in May 1956, the 
veteran fell down a flight of stairs sustaining a simple, 
comminuted fracture of the right anterior superior spine of 
the pelvis.  He was hospitalized for over three weeks, and x-
ray films showed the fracture to be healing quite well.  He 
underwent a left total hip replacement in 1993 and a right 
total hip replacement in 1994.  VA outpatient treatment 
records from 2001 and 2002 indicate the veteran had 
occasional hip pain and what was described as the "normal 
aches and pains of degenerative joint disease."  

In May 2002, the veteran underwent a VA examination to 
determine the etiology of his left total hip replacement.  
After discussion of the veteran's in-service injury and post-
discharge history, and physical examination, the examiner 
opined "the right total hip replacement was necessary due to 
the service-connected fracture of the right pubic ramus.  The 
left hip replacement was likely aggravated by the right hip 
fracture followed by the right total hip replacement."  This 
examiner's opinion incorrectly identified the veteran's 
service-connected injury as a right hip fracture.  The RO 
determined that the opinion required clarification and sent 
the veteran for another examination in June 2002.  

After a review of the May 2002 opinion, the veteran's history 
of injury and the subsequent treatment and medical records; 
the June 2002 VA examiner who is an orthopedic surgeon, 
concluded that the veteran did not sustain a hip fracture in 
service, but rather a pelvic fracture.  He clarified that 
veteran had a right hemipelvis fracture which was undisplaced 
or minimally displaced and did not involve the right 
acetabulum.  Based on his findings, the examiner therefore 
concluded that the veteran's left hip osteoarthritis that 
required joint replacement was due to age-related conditions 
rather than complications of his service-connected right 
pelvic fracture. 

Upon comparison of the conflicting VA opinions, the Board 
finds the June 2002 opinion to be more probative in 
establishing the likely etiology of the veteran's left hip 
replacement disability.  The Board observes this examiner, a 
VA orthopedic surgeon, fully explained the basis of his 
opinion and premised his opinion on a proper identification 
of the veteran's in-service injury.  Moreover, of record is 
an August 1982 radiology report from the Oswego Hospital, 
which supports this examiner's opinion.  The report indicated 
that as early as 1982 there were subcortical sclerosis and 
early degenerative changes seen in both hip joints. 

The veteran also submitted several opinions of C.O.D., M.D., 
who attributed the veteran's left hip replacement surgery to 
the in-service pelvic fracture.  The first opinion, in 
September 2002, was the single hand-written word "yes" on 
correspondence written by a State Veterans Counselor.  In 
this letter C.O.D., M.D. was asked by the Counselor whether 
the veteran's left hip replacement was due to or aggravated 
by the right pelvic fracture; and if the veteran has any 
current arthritis, disc disease or spine pain attributable to 
the pelvic fracture.  The word "yes" was handwritten next 
to the questions.  C.O.D., M.D.'s next opinion is dated in 
November 2002, on a VA 21-4142 Authorization and Consent to 
Release Information form, upon which he wrote: "Yes the 
history of previous hip fracture will make the patient prone 
to have an early osteoarthritis that made him subjected to an 
early hip replacement."  The final opinion is dated in May 
2003 and written on  what appears to be a page from a 
prescription pad.  There he wrote, "As from previous 
letters, [R. D.'s] history of previous pelvic fracture will 
make him prone to an early osteoporosis that made him 
subjected to early hip replacement."

The Board finds the proffered opinions of C. O. D., M.D. not 
competent and probative medical evidence that can be 
considered in a determination of the issues on appeal.  There 
is no indication that at any time, the physician was provided 
with any medical evidence to review, and the responses 
appeared to be directed at questions posed by the Counselor.  
The September 2002 "yes" response did not provide any 
commentary at all.  No discussion is made of the veteran's 
medical history nor is a basis provided for his opinion.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).

The May 2003 opinion appears to have been written on a 
prescription pad.  No discussion of the veteran's post-
service medical history or treatment records is made here 
either.  In light of the recent case, Howell v. Nicholson, 
the Board finds that this note is not competent medical 
evidence.  See Howell v. Nicholson, No. 04-624 (U.S. Vet. 
App. March 23, 2006) (finding that where a physician's 
opinion was nothing more than a handwritten note on a blank 
form used for prescriptions, and was unenhanced by any 
medical comment medical examiner; it did not constitute 
competent medical evidence).  Finally, the November 2002 
Authorization and Consent to Release Information form, 
identifies the veteran's in-service injury as a hip fracture, 
when it was in fact a hemipelvis fracture.  An opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993).

On the basis of the foregoing , the Board finds the 
preponderance of the evidence does not support the contention 
that the veteran's left total hip replacement was due to or 
aggravated by his service-connected right pelvic fracture, 
and thus service connection is not warranted in this case.

In making this determination, the Board has considered the 
veteran's assertions advanced in connection with the current 
claim.  While the Board does not question the sincerity of 
his beliefs that his left total hip replacement is related to 
his service-connected right pelvic fracture with total right 
hip replacement, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter, such as whether there exists a medical 
relationship, if any, between such disability and service.  
See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

ORDER

Service connection for left total hip replacement as 
secondary to service-connected disabilities of status post 
right pelvic fracture, with right total hip replacement is 
denied.


REMAND

As noted above, the case of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a claim, including the 
degree of disability and the effective date of an award.  As 
this case must be remanded for other reasons, the RO should 
also provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In support of his claim for herniated lumbar discs, as 
secondary to service-connected disabilities of status post 
right pelvic fracture, with right total hip replacement; the 
veteran submitted a June 1994 discharge summary report from 
the Robert Packer Hospital.  The report, in pertinent part, 
provided a discharge diagnosis of hypertrophic osteoarthritis 
of the spine.  The physician also noted the hypertrophic 
osteoarthritis will limit the veteran's ability to flex 
forward.

The Board observes that the veteran has not yet been afforded 
a VA medical examination, nor is there competent evidence as 
to whether a currently diagnosed herniated lumbar discs 
disability is secondary to service-connected disabilities.  
As such, a VA examination is necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Thus, the case is 
remanded in part, so that the veteran may be scheduled for 
the appropriate examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The veteran should be contacted and 
requested to provide that names, addresses and 
dates of treatment for any health care 
providers, VA or non-VA, where he received 
treatment for herniated lumbar discs.  After 
the veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted in 
the file.  The veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order that the veteran is 
provided the opportunity to obtain and submit 
those records for VA review.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any herniated 
lumbar discs found.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included in 
the report of the physician. 

Based on the examination and review of the 
record, the physician should offer an opinion 
as to: 1) whether the veteran currently 
suffers from herniated lumbar discs; 2) the 
current nature and severity of the disability; 
and 3) whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any found low back 
disability was incurred as a result of an 
injury during active service or due to or, if 
unrelated to the service-connected disability 
was his low back disorder aggravated by his 
service-connected disability.  An adequate 
explanation of the opinion must be included.

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue on appeal.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


